NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        SEP 25 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                         Nos. 14-10470
                                                        14-10471
              Plaintiff - Appellee,
                                                   D.C. Nos. 4:07-cr-00056-RCC
    v.                                                       4:13-cr-02151-RCC

 JOSE ESTEBAN QUINTERO-SANCHEZ,                    MEMORANDUM*
 a.k.a. Jose Esteban Quintero, a.k.a. Jose
 Quintero-Sanchez,

              Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Arizona
                      Raner C. Collins, Chief Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

         In these consolidated appeals, Jose Esteban Quintero-Sanchez appeals from

the district court’s judgment and challenges the 30-month sentence imposed

following his jury-trial conviction for reentry after deportation, in violation of 8


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1326, and the consecutive 18-month sentence imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Quintero-Sanchez contends that the district court procedurally erred by

failing to consider and discuss his sentencing arguments and the 18 U.S.C.

§ 3553(a) factors. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The record

reflects that the district court considered Quintero-Sanchez’s arguments and the

applicable section 3553(a) factors, and sufficiently explained the sentence. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Quintero-Sanchez next contends that the sentence is substantively

unreasonable because the district court allegedly focused on a stale criminal

conviction and failed to account for the mitigating factors. The district court did

not abuse its discretion in imposing Quintero-Sanchez’s sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). The aggregate within-Guidelines sentence

is substantively reasonable in light of the section 3553(a) sentencing factors and

the totality of the circumstances, including Quintero-Sanchez’s criminal and

immigration history. See Gall, 552 U.S. at 51.

      AFFIRMED.

                                          2                          14-10470 & 14-10471